Citation Nr: 0635126	
Decision Date: 11/13/06    Archive Date: 11/27/06	

DOCKET NO.  95-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include residuals of trauma to the kidney area.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

At the time of the aforementioned August 1994 rating 
decision, the RO found that, since the time of a prior final 
denial by the Board in August 1979, no new and material 
evidence had been submitted sufficient to reopen the claim 
for service connection for a kidney disorder.  The veteran 
appealed the August 1994 rating decision to the Board.  In a 
subsequent October 1996 decision, the Board found new and 
material evidence sufficient to reopen the veteran's 
previously denied claim, and remanded the case to the RO for 
additional development of the evidence.

In a decision of September 1998, the Board once again denied 
entitlement to service connection for a kidney disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision of April 2000, the Court vacated the Board's 
September 1998 decision, noting that the issue as phrased by 
the Board was too narrow, in that the veteran was, in fact, 
seeking service connection not only for a kidney disorder, 
but for any residuals of trauma to the kidney area while in 
service.  Under the circumstances, it remanded the case to 
the Board for reasons and bases which addressed the broader 
issue.

In August 2000, the Board remanded the case to the RO for 
additional development.  On remand, after completing the 
requested development, the RO continued its denial of service 
connection for a disability claimed as a kidney disorder.  
The Board again remanded the case for additional development 
in August 2001.

In a decision of December 2002, the Board once again denied 
entitlement to service connection for a disability claimed as 
a kidney disorder.  However, in a March 2004 Order, the Court 
vacated the Board's December 2002 decision, and, in so doing, 
remanded the case to the Board for further action consistent 
with a March 2004 Joint Motion for Remand.

In January 2005, the Board once again remanded the veteran's 
case to the RO for additional development.  The case is now, 
once more, before the Board for appellate review.


FINDING OF FACT

Competent and probative evidence of record fails to 
demonstrate any disability, to include a kidney disorder or 
residuals of trauma to the kidney area, which is related to 
the veteran's period of service or any boxing-related injury 
therein.


CONCLUSION OF LAW

A chronic kidney disorder, to include residuals of a trauma 
to the kidney area, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. 
at 121.

In the present case, in correspondence of March 2005, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports, and the transcript of an RO hearing.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that a preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d, 534, 549 
(Fed. Cir. 1998).

Factual Background

Service medical records are negative for complaints of or 
findings associated with a kidney disorder.  An August 1954 
separation examination was negative for abnormality of the 
abdomen or genitourinary system.

A March 1953 service record shows that, while in service, the 
veteran was a member of the boxing team.  Moreover, newspaper 
clippings and copies of photographs show that the veteran was 
a member of the boxing team while in service and that he 
fought on numerous occasions.

On VA examinations in October 1960 and October 1976, findings 
associated with the genitourinary system were normal.  VA 
outpatient treatment reports covering the period from 
September 1962 to March 1976 showed no complaints associated 
with a kidney disorder.

A May 1993 statement from R. Brewer, M.D., a Report of an 
Attending Physician Statement, and an October 1993 Report of 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance performed by J. Harvey, M.D., were 
likewise silent with regard to a kidney disorder.

In a June 1994 supporting statement, R.C. certified that, in 
May 1953, he was the cornerman for the veteran during the 
11th Marine Regiment Boxing Matches.  Reportedly, he saw the 
veteran incur a couple of punches to the left kidney, and 
that the veteran appeared hurt.  R.C. also stated that the 
veteran told him of other occasions when he had incurred 
kidney punches while boxing.  He added that the veteran told 
him that, in one encounter, these kidney punches resulted in 
one of his boxing matches being stopped for 12 to 15 minutes.

During the course of a personal hearing in November 1994, the 
veteran testified that he had received boxing injuries in 
service.  Transcript (T.) at 1.  He additionally stated that 
he had 51 boxing bouts while in the Marines, and that he had 
received over 15 kidney punches during that period.  Id.  The 
veteran further indicated that he had experienced kidney 
problems over the years, including frequent urination and 
blood in his urine.  T. at 5, 7.  He explained that he did 
not report these disorders until many years after receiving 
the kidney punches, because he was not "a complainer."  Id.  
The veteran maintained that he currently had kidney problems, 
although he had not been treated for any kidney disorder.  T. 
at 7.

In February 1997, the RO received medical records from P. 
Mitchell, M.D., and the Winslow Indian Health Center (WIHC).  
Entries dated as far back as June 1962 and continued through 
January 1997.  Records generally showed treatment for 
diabetes mellitus and low back pain.  Notes dated in July 
1991 showed a report of right-sided pain for 3 years, with an 
assessment of degenerative joint disease.  In May 1993, the 
veteran reported suffering a fall in April of that year, with 
subsequent low back pain radiating down his left leg.  Notes 
dated in October 1995 included the veteran's report that his 
kidney was bothering him worse now.  According to the 
veteran, this problem had started 3 months ago, and had not 
improved.  There was no mention of hematuria.  The veteran 
presented in September 1996 with complaints of nocturia and 
decreased stream.  The assessment following examination was 
probable benign prostatic hypertrophy.  Subsequent September 
1996 records showed no significant improvement in prostatitis 
symptoms with medication.  Reportedly, the veteran had been 
experiencing nocturia approximately every two and one-half 
hours.  The diagnosis noted was probable benign prostatic 
hypertrophy and possible glycosuria.  Urinalysis testing 
dated in July 1995, October 1995 and September 1996 was 
negative, including for the presence of blood.  Notes dated 
in July 1995 indicated that a urinalysis performed in June 
1994 had been negative.

In May 1997, the veteran underwent a VA examination.  The 
examiner noted that he had reviewed the claims folder, which 
included the veteran's service history.  He noted, in 
relevant part, that in 1952 and 1953, the veteran was a 
member of the boxing team, at which time he received at least 
15 "kidney punches."  The veteran related that, on occasion, 
after the bell had rung, his opponent hit him with a severe 
blow to his left kidney.  As a result, the match was delayed 
for 12 to 15 minutes while the veteran recovered.  The 
examiner indicated that review of the claims folder revealed 
no evidence of treatment for kidney disease.  He related that 
urinalysis with a culture conducted in June 1995 had been 
negative.  A July 1996 urinalysis was completely normal, 
including a specific gravity of 1.020, blood urea nitrogen 
(BUN) of 19, and creatinine of 1.2.  A September 1996 
urinalysis showed 2+ glycosuria, but no protein in the urine, 
with the remainder of the examination normal.  Although the 
veteran complained of kidney difficulties in October 1995, 
urinalysis in July 1995 had been normal.

Complaints during the May 1997 VA examination included pain 
in the back, difficulty with sitting for prolonged periods, 
and urinary frequency with nocturia.  Examination revealed a 
normal abdomen, with mild pain in the mid back somewhat 
greater on the left than the right.  There was 1+ prostate 
enlargement, and 2nd degree induration.  Following 
examination, the examiner indicated that it appeared that the 
veteran had some degree of obstructive urinary symptoms, 
probably secondary to benign hypertrophy of the prostate.  He 
further opined that the veteran's pain was probably more on 
the basis of his back problems than renal in origin.  At that 
time, the examiner could not say that the veteran had an 
actual kidney abnormality secondary to his boxing career in 
service.  A subsequent addendum indicated that urinalysis 
showed 3+ glycosuria, but was otherwise normal.  BUN, 
creatinine, and prostate specific antigen (PSA) were also 
normal.  A renal ultrasound demonstrated bilateral small 
insignificant renal cysts, with a questionable soft tissue 
mass of the left kidney.  Subsequent computed tomography (CT) 
scan of the abdomen completed in June 1997 showed bilateral 
renal cysts, with no solid renal mass identified.

On VA examination in August 1997, the examiner indicated that 
the veteran's claims folder had been reviewed, and discussed 
additional history pertaining to the veteran's disorder.  The 
physician added that, during the reported boxing match in 
1953, when the veteran was apparently "rabbit-punched" on the 
left flank, he reported that he had experienced gross 
hematuria.  According to the veteran, he also had gross 
hematuria following a 1953 automobile accident.  The veteran 
could not recall experiencing any hematuria in recent months.  
Moreover, results from a previous May 1997 VA examination 
showed no documentation of any hematuria of record.

Examination in August 1997 revealed acute tenderness along 
the paravertebral muscles on the left, in addition to 
palpable sensitivity in the area of the left costovertebral 
angle.  At the time of examination, there were no palpable 
masses.  The examiner commented that it was difficult to 
correlate the presence of renal cysts alone, which were 
usually asymptomatic absent inflammation, with the type of 
discomfort demonstrated by the veteran.  He further noted 
that it was theoretically possible that the various injuries 
to the veteran sustained in the region of his left kidney had 
resulted in traumatized nerve endings, which were productive 
of discomfort on movement.  Thus, the type of pain 
experienced by the veteran would seem to be more muscular and 
nerve origin in type, rather than of a specific kidney 
etiology.  The examiner added that it was possible that the 
scarred areas, which entrapped the nerves, could have been 
irritated by the cyst of the left kidney rubbing against it, 
even though the physiology of the area would normally 
preclude direct pressure on the area as described by the 
veteran.  He therefore concluded that he did not have solid 
evidence which would indicate that the veteran's left kidney 
was the source of his disorder.  He acknowledged that the 
veteran's discomfort was real, but that it might be 
neurological and muscular in origin.  The examiner further 
commented there was no doubt that the veteran "suffer[ed]" 
some kidney damage in the past, probably of a contusion type 
caused by his boxing, as evidenced by the episodes of 
hematuria which had occurred periodically since that time.  
With regard to the increased urinary frequency and urgency, a 
uroflow bladder ultrasound performed in connection with the 
veteran's examination showed no evidence of obstructive 
uropathy at that time.  The examiner noted that the veteran's 
persistent symptoms might be related to an irritative or 
inflammatory process, or to the veteran's diabetes.

Pursuant to Board remand, the veteran was afforded an 
additional VA examination in October 2000.  The examiner 
reviewed the claims folder, including findings from previous 
VA examinations.  The veteran complained of left-sided 
radiating back pain.  There was essentially no right-sided 
pain, and no left leg weakness, although walking aggravated 
the veteran's pain.  Use of a back brace had helped 
considerably with the pain, as had medication.  The veteran 
denied any urinary tract infection or hematuria in recent 
years, and similarly denied any problems with lithuria.  
According to the veteran, he experienced urinary frequency up 
to 15 times per day, and nocturia 2 to 3 times per night, 
though with satisfactory stream and emptying.  The veteran 
indicated that he drank large quantities of water.  Moreover, 
the veteran had diabetes, for which he took insulin.  The 
veteran denied any symptoms affecting his genitalia, and 
reported that his left back pain did not affect his left 
groin or testis.  Examination of the veteran's abdomen was 
within normal limits.  There was some tenderness to palpation 
of the paravertebral muscles on the left, in conjunction with 
some tenderness throughout the left costovertebral angle.  At 
the time of examination, the veteran's prostate showed 1+ 
enlargement with benign induration.

The diagnosis noted was left back pain related to 
musculoskeletal etiology rather than any renal etiology and 
urinary symptoms relative to diabetes mellitus.  The examiner 
explained that small renal cysts had previously been seen, 
but there was no evidence of kidney mass or distortion.  The 
veteran's urinalyses had been normal in recent years, with 
the exception of intermittent glycosuria.  The examiner added 
that the radiation of the veteran's left back pain indicated 
some degree of sciatica-type pain which would not be related 
to pain of renal origin.  Handwritten notes showed that all 
laboratory studies, including repeat urinalysis and renal 
ultrasound, remained completely normal.

In response to the RO's September 2000 request for additional 
medical evidence, the veteran submitted a statement from 
Dr. Mitchell in December 2000.  Reportedly, Dr. Mitchell had 
treated the veteran since 1994 for a variety of medical 
problems.  He reviewed the veteran's treatment records, as 
well as some VA records.  The veteran complained of flank 
pain, frequently accompanied by hematuria, which he related 
to injuries sustained while boxing in service.  Citing a 
medical journal article, Dr. Mitchell stated that the 
veteran's symptoms and examination were consistent with a 
diagnosis of pain loin-hematuria syndrome.  Although the 
cause of the disorder was unknown, Dr. Mitchell believed that 
the timeframe of events supported his opinion that service-
related trauma caused the veteran's symptoms.

Also pursuant to the Board's remand, the RO secured 
additional treatment records from Dr. Mitchell and WIHC dated 
through April 2002.  These records continued to reflect 
treatment of diabetes mellitus and low back pain, as well as 
other disorders.  Notes dated in November 1996 revealed 
complaints of constant left back pain which sometimes 
radiated to the veteran's left leg.  The veteran reported 
that the pain began in the mid 1970's.  The assessment given 
was spinal stenosis.  Records indicated that a March 1997 
urinalysis was negative.  The veteran presented in April 1997 
complaining of left flank pain.  He also described the onset 
of polyuria at night dating from a point in time 
approximately 6 months earlier.  There was no pain on 
urination, hesitancy, or dribbling.  Examination revealed an 
enlarged prostate, and urinalysis was normal.  The pertinent 
assessment was prostate hypertrophy.  According to the 
veteran, he had experienced pain in his left kidney area in 
May 1997.  Notes dated in April 1998 once again indicated 
that urinalysis was negative.  June 1998 records stated that 
urinalysis was significant only for glucose and ketone.

WIHC medical records dated in February 2000 reflected 
complaints of severe kidney pain.  The veteran reported that 
he had suffered a severe blow to his kidney in 1953, and that 
there was documented kidney damage "through VA."  The 
assessment was history of kidney pain.  Later notes dating in 
February referred to a complaint of left flank pain, for 
which the veteran underwent ultrasound examination.  That 
ultrasound showed 2.5 centimeter cysts in the veteran's left 
kidney and an enlarged prostate gland.  The veteran 
reportedly continued to have left flank pain, as well as pain 
in the left lumbar area.  The diagnosis was lumbar arthritis 
only.  March 2000 records noted the veteran's complaint of 
urinary frequency, with an assessment including benign 
prostatic hypertrophy.  Additional March 2000 records 
reflected complaints of left back pain with radiation to the 
left foot, diagnosed as left radiculopathy.  In August 2000, 
the veteran related that he experienced back pain at the end 
of the day, though a back corset provided some control of 
that pain.  The assessment was structural back pain.  Notes 
dated in September 2000 showed a long history of back pain.  
Examination revealed tenderness at the left costovertebral 
angle.  The assessment was possible urinary tract infection.  
Reportedly, the veteran continued to have left flank and 
costovertebral angle pain.

Additional WIHC notes dated in August 2001 showed a complaint 
of "kidney pain" or left flank pain.  There was no frequency 
or dysuria, and the assessment included a long history of 
"painful loin" and hematuria syndrome.  In October 2001, the 
veteran reported increased back pain over the course of the 
past month, with some relief with a lumbar belt.  Notes 
indicated that urinalysis was negative.  The diagnosis was 
sacroiliac strain.  Notes from January 2002 indicated that 
the veteran's kidneys were not palpable on examination.  An 
ultrasound was apparently ordered to evaluate for possible 
renal failure, though a report of ultrasound was not 
included.  In March 2002, the veteran reported having 
experienced nocturia 3 to 4 times a night, as well as 
dribbling, and persistent pain.  On examination, the 
veteran's abdomen was soft and tender.  Urinalysis was 
normal, and the assessment was of benign prostatic 
hypertrophy and spinal stenosis.

In correspondence of January 2005, a private chiropractor 
indicated that he had been asked by the veteran to review his 
records, and form a medical opinion regarding whether the 
veteran's kidney disorder was service-related.  To that end, 
the private chiropractor read the veteran's claims folder, as 
well as other pertinent medical records.

Based on his review of the file, the chiropractor concluded 
that the veteran had experienced gross hematuria following a 
boxing match in 1953.  Over the course of the years, the 
veteran had complained of, reported, and been examined for 
kidney, left flank, and low back pain, as well as frequent 
urination and blood in his urine.  Following a review of the 
veteran's records, the private chiropractor was of the 
opinion that it was "more likely than not" that the veteran's 
kidney condition was the result of service-related duties.  
This conclusion was reportedly based on the veteran's past 
history, examination records, and testimonial records, 
including a case study of a sport similar to boxing involving 
multiple blunt renal traumas, and certain differential 
diagnoses related to low back pain, which could be generated 
through visceral diseases and other structures, such as 
degenerative joint disease versus kidney disease.  According 
to the examiner, the effects of closed renal trauma could, at 
times, create symptoms such as flank pain and blood in the 
urine.  Moreover, a cystic kidney could manifest as a dull 
flank ache which might necessitate further intervention.

At the time of a subsequent VA genitourinary examination in 
March 2005, it was noted that the veteran's claims folder was 
available and had been reviewed.  During the course of 
examination, the veteran indicated that, while a boxer in the 
Marine Corps, he had been punched severely in the left 
kidney, following which he experienced persistent pain and 
hematuria for a period of days.  The veteran additionally 
described a number of other occasions on which he had been 
punched in the left kidney, many of which were followed by 
hematuria.  According to the veteran, there had been at least 
20 occasions since his discharge from service where he had 
experienced acute left flank or kidney area pain with 
accompanying hematuria.  When questioned as to whether any of 
these occasions had been documented, specifically, with 
urinalysis confirming blood in the urine, the veteran 
indicated that he did not believe so.

Noted at the time of examination was that a review of the 
veteran's service medical records showed no information 
regarding specific injuries from boxing, or any information 
mentioning or documenting hematuria.  The veteran's discharge 
examination of August 1954 contained no mention of any renal 
or other genitourinary problems.  Moreover, numerous records 
following the veteran's discharge from service, including a 
psychiatric evaluation in October 1960, made no mention of 
any boxing injury.  Significantly, notes from an ambulatory 
care clinic covering the period from 1994 to April 2002, 
while showing treatment for and diagnoses of various other 
diseases, were negative for any mention of hematuria.  This 
despite the fact that, in February 2000, the veteran 
specifically complained of "kidney," with accompanying left 
flank pain.

On physical examination, the veteran described moderate, 
bilateral flank/CVA tenderness to deep pressure and deep 
percussion, which was slightly worse on the left.  Palpation 
of the flank and abdomen showed no evidence of any palpable 
mass of the kidney, liver, or spleen.  However, on deep 
palpation anteriorly and to what would normally be considered 
the area of the kidneys, there was some slight sensitivity, 
somewhat worse on the left.  Noted at the time of examination 
was that several aspects of the veteran's history were for 
consideration.  Initially, there was the complete absence of 
documenting evidence of renal injury or hematuria during the 
veteran's period of active service.  Perhaps equally 
important was the veteran's failure to mention this problem 
for at least a number of years after he left the service, 
despite the fact that there were of record VA treatment 
records with other complaints and concerns.  According to the 
veteran, he had experienced at least 20 episodes of flank 
pain with accompanying hematuria since leaving the service.  
However, while some of these episodes were described, there 
was absolutely no documentation of any of them.  According to 
the examiner, there were other clear reasons for the 
veteran's lumbar back pain.  More specifically, during a 
flare-up of such pain (which according to the veteran felt 
like kidney pain), there were noted characteristics of 
musculoskeletal/spine/radicular disease with radiation into 
the left lower extremity, and aggravation by those activities 
which were known to aggravate radicular pain.  Pertinent 
studies had shown only benign-appearing renal cysts, which 
would not explain the veteran's pain.  Significantly, 
repeated urinalysis had demonstrated no significant 
abnormalities.

Based on the above observations, the examiner was of the 
opinion that it was not at least as likely as not that the 
veteran suffered from a kidney disorder related to trauma to 
the kidney area in service.  In fact, it had not been shown 
that the veteran suffered from a kidney disorder of any type, 
though this might presently not be the case given that the 
veteran suffered from hypertension and diabetes.  While there 
was some evidence of a mild benign prostatic hyperplasia, 
this would not, in the opinion of the examiner, be related to 
the veteran's reported renal trauma.

Regarding whether any musculoskeletal disorder in the area of 
the veteran's kidneys might be related to an inservice 
injury, the examiner indicated that the only such disorder in 
that general vicinity was the veteran's well-documented 
problem of degenerative disc disease and degenerative 
arthritis of the lumbar spine with spinal stenosis.  However, 
that was not a condition which would result from the type of 
boxing trauma described by the veteran.  Nor was there any 
other musculoskeletal disorder present in that area.  In an 
attempt to further explore the veteran's problem, additional 
lab studies, including a urinalysis was ordered.  That 
urinalysis was within normal limits, including a normal BUN 
and creatinine.

In an attempt to clarify the exact nature and etiology of the 
veteran's claimed disability, the Board, in March 2005, 
sought the opinion of an independent medical expert.

In March 2006, that independent medical expert, an orthopedic 
surgeon, offered the following:

I reviewed the material you sent me in 
reference to the above noted case.  The 
material I have reviewed includes 4 
volumes of data covering the veteran's 
history including administrative as well 
as medical records.  This data covers 
periods of over 50 years.  You asked me 
to help determine if the veteran's 
activities while on active duty from 
August 1950 to August 1954 would be at 
least as likely as not the cause of any 
current residual musculoskeletal 
disability (due to his inservice boxing 
trauma).  I have reviewed the opinion 
given by a VA examiner in August 1997.

It is my opinion that there is no 
evidence in the data that you sent me to 
review that would substantiate any claim 
that the activities experienced by the 
veteran from August 1950 to August 1954, 
including boxing, produced a residual 
musculoskeletal condition which was 
directly attributable to his military 
service.  The appellant states that he 
was a boxer in the Marine Corps during 
that period and participated in many 
boxing events.  He states that he 
experienced multiple blows to the back 
and the kidney region which created 
hematuria (blood in his urine) during 
that time, but there is nothing in the 
records I found that documents any 
evidence of hematuria.  The appellant 
goes on to state that he had recurrent 
episodes of hematuria during and after 
his military service.  The records show 
that he stated that he did not seek any 
evaluation of the reported events of 
hematuria at the end of his service tour 
because his desire to separate from 
military service at that time was greater 
than his concern about his hematuria.  
There is also no evidence in documents I 
reviewed that any blood was ever found in 
his urine after the episodes he states he 
had or that he sought care because of a 
concern about blood in his urine.

During my evaluation of the documents, I 
noted two significant items which would 
contradict any claim that any trauma 
experienced during boxing produced any 
permanent cause-and-effect relationship 
with his present condition.

The first piece of evidence that would 
refute the appellant's statements is that 
multiple urinalysis exams in the chart 
during the 90's (some 40 years after his 
military service) showed normal values 
for his ability to concentrate urine.  
The dates include September 11, 1996, in 
which the specific gravity of the 
veteran's urine was 1.020.  There was no 
bilirubin.  There was a trace of ketone 
in his urine and there was 2+ glucose 
(associated with a diagnosis of 
diabetes).  The protein was negative.  
The pH was 6, showing that his kidneys 
were able to function normally and there 
was no evidence of nitrates or leukocytes 
which would suggest a damaged kidney or a 
kidney unable to respond to any type of 
infection.  On July 10, 1996, a CHEM-7 
showed a sodium of 136, which is low 
normal (depending on the lab), a 
potassium of 4.3, a chloride of 106, and 
a CO2 of 29, all reflecting the kidneys 
ability to appropriately filter blood and 
function normally.  On July 26, 1995, the 
veteran's CHEM-7 showed a BUN of 16, 
which is normal, a creatinine of 0.9, 
which is normal, a sodium of 142, 
potassium of 4.0, a chloride of 114, and 
a CO2 of 31, with all of these values 
being normal.  A urinalysis on July 26, 
1995 showed normal values for the 
chemical investigation of the veteran's 
urine.  A basic chemistry profile showed 
him to be able to appropriately control 
calcium in his bloodstream as well as 
phosphorus, both of which are partially 
regulated by the kidneys and 
abnormalities of the kidneys would 
produce abnormalities in these values.  
The fact that these values were all 
normal and never showed any blood in his 
urine some 40 years after the reported 
events the appellant claims caused injury 
to his kidneys or resulted in orthopedic 
changes in his back is compelling 
evidence that his kidneys had no 
permanent damage and were functioning 
normally.

The second piece of evidence in the chart 
is found in a magnetic resonance imaging 
report of the lumbar spine dated 
August 24, 1993, which shows Grade I 
spondylolisthesis at L3-L4 secondary to 
advanced degenerative facet joint 
hypertrophy along with moderate to high 
grade central canal stenosis, L4-5 due to 
spondylolisthesis associated with the 
degenerative changes of his spine.  There 
is also magnetic resonance imaging of the 
cervical spine dated August 24, 1993, 
showing no abnormalities in the veteran's 
cervical spine.  A lumbar spine film 
dated July 18, 1991 shows "a little 
spurring at L4-5 and there is a little 
narrowing of the L3 and L4-L5 disc 
spaces" suggesting early degenerative 
changes.  There is no reported evidence 
of residual traumatic bony abnormality 
and the impression was mild degenerative 
changes of the lumbar spine.  A second 
set of films dated on August 18, 1993 of 
the lumbosacral spine, AP and lateral 
views, shows diffuse osteophytic 
formation, no significant disc space 
narrowing, and "the posterior elements in 
paraspinous soft tissues are normal."  
The impression was mild lumbar 
spondylosis with no evidence of fracture.  
The evidence in the documents shows that 
on August 24, 1993, the veteran had 
developed low back spine changes which 
were different from the 1991 films 
including the spondylolisthesis at L3-L4, 
secondary to degenerative facet 
arthropathy which occurred during that 
interval.  There is no evidence of 
changes prior to 1991, so I conclude the 
veteran's back orthopedic conditions show 
evidence of beginning in the early 90's, 
not before.

Even if one were to accept that boxers 
get hematuria secondary to the sports 
activity, that hematuria is transient, 
and disappears after the activity is 
discontinued unless there is significant 
kidney damage which requires surgical 
intervention or further care.  If the 
hematuria is transient (that is, 
temporary), there is no evidence in any 
literature that I know of that suggests 
that this causes any long-term effects.  
If the injuries are severe enough to 
cause permanent damage, there must be 
some evidence of changes in the 
architecture or function of the kidney 
tissues suggesting scarring or tissue 
loss.  There also must be laboratory 
changes either in the blood chemistry 
profile or urinalysis to suggest a loss 
of function of the kidney.  This 
appellant's study of his blood and urine 
revealed all normal values, even 40 years 
later, both in the blood chemistry 
profile as well as urine, with the 
exception of the elevated values from the 
known diagnosis of diabetes.

Cystic changes in the kidney are the most 
common developmental anomaly to occur in 
humans, and the documents already in the 
material you sent me confirm that 
statement.  These cysts are developmental 
cysts, not associated with polycystic 
kidney disease, and have no reported 
association with trauma as a cause and 
effect.  They are expected developmental 
processes of aging.  There is no evidence 
in the materials you sent me that this 
person had polycystic kidney disease or 
any evidence at any time that trauma was 
associated with these cysts.

Insofar as the low back spondylolisthesis 
is concerned, the appellant developed 
degenerative spondylolisthesis at the 
most common level, L4-5 due to changes of 
degenerative arthritic changes of aging 
in the arthritic spine.  Pain is the most 
common symptom of spondylolisthesis, and 
pain in persons with L4 spondylolisthesis 
occurs in 91 percent of patients, with 
55 percent of patients complaining of 
sciatica or pain in the low back 
radiating into the legs.  Disabling pain 
has been reported by only 13 percent in 
some long-term studies (not case 
reports).  Case reports are universally 
accepted as being unreliable evidence for 
determining cause and effect for any 
condition.  Case reports are observations 
without evidence-based proof.  One report 
cited in Rothman-Simeone, The Spine, 4th 
Edition, Volume I, Page 841, notes that 
patients with Grade I spondylolisthesis 
at L4-5 have a 40 % incidence of sciatica 
or back pain with leg radiation, and that 
90 percent of these patients require 
treatment.  There is extensive evidence 
in the appellant's records which 
substantiates that his back pain as well 
as sciatica were associated with 
developmental degenerative changes of 
arthritis and aging, not the events he 
experienced while in the military.

Trauma to the bony elements of the spine 
creating long-term effects leaves 
residual changes more often than not to 
identify where previous bony injuries 
occurred, and there is no mention in any 
of the records that I saw which documents 
the veteran had any residual changes in 
the bony architecture of his lumbar spine 
associated with trauma.  Magnetic 
resonance imaging of the veteran's 
lumbosacral spine makes no mention of any 
muscular changes reflecting scarring, 
soft tissue defects, or masses in the 
soft tissues of his low back which would 
provide evidence of previous trauma to 
the soft tissue in this area of the 
spine.

It is my opinion that the symptoms and 
events experienced by this appellant are 
secondary to developmental changes of 
aging and the onset of arthritis in the 
90's.  There is no evidence that any of 
these changes are associated with his 
experiences in military service.

In correspondence received in September 2006, a private 
osteopathic physician indicated that the veteran had been his 
patient since July of 2005.  Reportedly, one of the veteran's 
problems was back pain, frequently accompanied by hematuria.  
According to the physician, the veteran dated the onset of 
this problem to "injuries sustained while boxing in the 
service."

In the opinion of the examiner, the veteran's symptoms and 
examination were consistent with a diagnosis of "painful 
loin-hematuria syndrome."  Although the cause of this 
disorder was unknown, according to the physician, the 
timeframe of events supported his opinion that "service-
related trauma" caused the veteran's symptoms.

Analysis

Service connection may be granted where the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may 
additionally be demonstrated either by showing direct service 
incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals the veteran currently has a disorder that was chronic 
in service, or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2005).

Disorders diagnosed after discharge may still be service 
connected if the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of 10 percent or more within 1 year of 
the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101 
and 38 C.F.R. § 3.309(a).

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In the case at hand, the Board finds that there is a 
preponderance of evidence against the appellant's claim for a 
kidney disorder, including residuals of trauma to the kidney 
area.  Initially, the Board notes that there is no current 
diagnosis of a kidney disorder which falls within the 
category of chronic disease.  Accordingly, the presumption of 
inservice incurrence for chronic disease is not for 
application.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2005).

The veteran essentially alleges that he has disability due to 
kidney punches he received while on the boxing team in 
service.  The Board acknowledges that the record reflects the 
veteran's participation on the boxing team.  However, service 
medical records show no evidence of chronic kidney or 
associated disability either during service, or at 
separation.  Moreover, despite the veteran's allegations of 
chronic problems in service, continuous symptoms are not 
shown by medical evidence of record, in particular, VA 
medical evidence dated in the 1960's and 1970's.  
Accordingly, the Board finds no reason for establishing 
service connection on the basis of a chronic disorder in 
service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303(b) (2005).

Moreover, the Board finds little competent and/or probative 
evidence demonstrating a disability, including a kidney 
disorder and/or residuals of trauma to the kidney area, 
related to the veteran's period of active military service.  
See Boyer, 210 F.3d at 1353; see also Maggitt v. West, 
202 F.3d 1370, 1374 (Fed. Cir. 2000).  Rather, the evidence 
of record reflects symptoms primarily consisting of low back 
pain and urinary complaints.  The veteran's records from WIHC 
show low back pain which has been associated with lumbar 
spine degenerative joint disease, in addition to spinal 
stenosis.  Moreover, urinary complaints have been associated 
with benign prostatic hypertrophy and diabetes.  In point of 
fact, there is no suggestion that any of these disorders are 
related to the veteran's inservice boxing or any other 
incident of service.  Although renal ultrasound and CT scans 
have shown cysts in the left kidney, the evidence does not 
show these cysts are responsible for any of the veteran's 
symptoms.  In addition, there is no persuasive medical 
evidence or opinion associating the presence of cysts with 
boxing-related trauma, or any other incident of the veteran's 
period of service.

The Board observes that, at the time the aforementioned May 
1997 VA examination, the examiner attributed the veteran's 
urinary symptoms and flank pain to benign prostatic 
hypertrophy and back problems, rather than to a disorder of 
renal origin.  Moreover, the report of the October 2000 VA 
examination similarly indicated that, based on examination 
and review of the record, the veteran's back symptoms were of 
musculoskeletal etiology, while his urinary symptoms were 
related to diabetes.  Significantly, all urinalyses had been 
normal, with the exception of intermittent glycosuria.  
According to the examiner, the radiating nature of the 
veteran's low back pain was consistent with a sciatic-type 
pain which was not renal in origin.  Moreover, all of the 
veteran's laboratory studies, as well as renal ultrasound 
studies, were within normal limits.

The Board notes that the veteran previously filed a separate 
claim for service connection for a lumbar spine disorder, 
which has been denied by both the RO and the Board.  Should 
the veteran wish to further pursue service connection for 
that disorder, he is free to attempt to reopen his claim.

The Board acknowledges that Dr. Mitchell's December 2000 
opinion is contrary to the VA medical opinions of record.  In 
that regard, the Board has a duty to analyze the credibility 
and probative value of the evidence of record.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  When adequately explained, the 
Board is free to favor one medical opinion over another.  
Evans v. West, 12 Vet. App. 22, 26 (1998).  Dr. Mitchell's 
statement indicates that the veteran had flank pain and 
hematuria which was consistent with a diagnosis of painful 
loin/hematuria syndrome, which he associated with service-
related trauma.  WIHC records show one instance in August 
2001 in which "painful loin" or hematuria syndrome is 
mentioned.  Otherwise, as discussed above, actual treatment 
records from WIHC consistently diagnose left-sided back pain 
associated with lumbar spine pathology.  In addition, despite 
Dr. Mitchell's statement that the veteran's pain was 
frequently accompanied by hematuria, WIHC records are 
negative for any tests documenting hematuria or other 
abnormality not associated with the veteran's diabetes.  
Thus, the Board finds Dr. Mitchell's opinion, which is not 
supported by the evidence of record, to be of less probative 
value than opinions provided by VA examiners.  A medical 
opinion based on an inaccurate factual basis has little 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The Board also notes that the August 1997 VA examiner opined 
that the pain described by the veteran seemed to be muscular 
or neurologic in origin, though he referred to possible 
irritation from nerve entrapment in the kidney area.  This 
opinion is essentially speculative, inasmuch as the examiner 
himself suggested that the scenario was unlikely.  Moreover, 
while the examiner indicated that the veteran probably did 
suffer some type of injury to the kidney, most probably a 
contusion, evidenced by periodic hematuria, the evidence of 
record fails to document the presence of any hematuria.  
Thus, these portions of the examiner's opinion have little 
probative value.  Id.

The Board acknowledges that, in correspondence of January 
2005, a private chiropractor offered his opinion that "it was 
more likely than not" that the veteran's kidney condition was 
the result of service-related duties.  However, by the 
examiner's own admission, this conclusion was based on past 
history, examination records, and certain testimonial 
records, including a case study.  As noted in the 
aforementioned opinion of an independent medical expert, case 
studies are notoriously unreliable for the purpose of 
determining the cause and effect of any condition.  Moreover, 
the overwhelming weight of the evidence is to the effect that 
the veteran has not in the past and does not currently suffer 
from a chronic kidney condition which is in any way 
attributable to service.  Significantly, following a VA 
medical examination in March 2005 (which examination involved 
a full review of the veteran's claims folder), the examiner 
was of the opinion that the only nonrenal disorder present in 
the general area of the veteran's reported inservice trauma 
was degenerative disc/joint disease and spinal stenosis, 
neither one of which were conditions which would result from 
the type of boxing trauma described by the veteran.

The Board concedes that, in correspondence of September 2006, 
a private osteopathic physician offered his opinion that the 
veteran's symptoms and examination findings were consistent 
with a diagnosis of "painful loin-hematuria syndrome" which, 
based on the timeframe of reported events, supported his 
(i.e., the physician's) opinion that service-related trauma 
was responsible for the veteran's symptoms.  However, that 
same physician freely admitted that the actual cause of 
painful loin-hematuria syndrome was unknown.

As noted above, in an attempt to clarify the exact nature and 
etiology of the veteran's claimed symptomatology, the Board 
sought the opinion of an independent medical expert.  That 
expert, following an exhaustive review of the veteran's 
records, was of the opinion that there was "no evidence" 
which would substantiate the veteran's claim that the 
activities experienced by him in service, including boxing, 
produced a residual musculoskeletal condition which was 
directly attributable to his military service.  Cystic 
changes in the veteran's kidneys were described as common 
developmental anomalies having no association with polycystic 
kidney disease, or with trauma.  According to the examiner, 
the symptoms and events experienced by the veteran were 
exclusively the result of developmental changes of aging and 
the onset of arthritis in the 1990's, and unrelated to any of 
the veteran's experiences in military service.

Based on the aforementioned, the Board is of the opinion that 
the clear weight of the evidence is against the veteran's 
claim for service connection.  Accordingly, service 
connection for a chronic kidney disorder, to include 
residuals of trauma to the kidney area, must be denied.


ORDER

Service connection for a kidney disorder, to include 
residuals of trauma to the kidney area, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


